DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance for claim 1-13: 
Independent claims 1 and the respective dependent claims are allowable in view of Applicant's amendments and arguments as filed on 04/02/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance for claims 14-20:
Regarding claim 14, the prior arts of the record Vincent et al. (US 20140160119) (Vincent) fail to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements.
In particular Vincent discloses 
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
presenting at least a portion of panoramic content on a display device;
	[0035] When the user clicks on an arrow to navigate within the viewport, a zooming cross-fade effect and other visual cues give the user a sense of movement. When the user arrives at an intersection of two streets, there is one green line and two arrows for each street. All of these are visible at the same time, and all are labeled, so that the user knows the current location and can proceed in any direction. This technique can readily scale to accommodate complex intersections with more than four directions. When the user reaches a "dead end" where the road continues but no further imagery is available, there is only one arrow on the street indicating the direction in which the user can navigate. In the other direction, a symbol and message embedded in the image can be presented to inform the user that imagery is not available in this direction.
obtaining, according to an input, guidance information from the panoramic content; and
presenting the guidance information,
wherein the guidance information includes navigation information for enhancing user navigation of the panoramic content,
wherein the guidance information includes an icon overlaid on top of the portion of the panoramic content,
wherein the icon identifies a navigation direction, a navigation speed, or a combination thereof, to arrive at a scene, an object, a region, or a combination thereof, during a playback of the panoramic content,
[0079] As noted herein, the configuration information can include projection properties such as the yaw and the pitch of the highest slope in the panorama. As illustrated by FIG. 12, the panorama viewer can use the yaw and pitch of the direction of the steepest slope to constrain the viewport to the sinusoidal strip of the warped panorama. The rendering of the annotation elements in the viewport also can be modified to take into account the yaw and pitch information of the slope of the panorama. The spatial orientation of the lines/bars and arrows can be transformed based on the yaw and pitch information or, alternatively, can be estimated based on the relative yaw of the annotation and the yaw of the steepest slope. FIG. 13 illustrates the result of such processing of configuration information on the slope of a panorama. The panorama correctly places the vertical buildings in the panoramic image on the steeply-sloped street. Moreover, the line/bar (e.g., street line metadata) depicting the road is tilted at an angle which roughly matches the slope of the street. 
However, Vincent fails to disclose 
wherein the icon includes an upper marker associated with an upper bound in a current field of view and a lower marker associated with a lower bound in the current field of view, wherein the icon identifies a navigation path to the scene, the object, the region, or the combination thereof, and


Regarding claim 17, the prior arts of the record Vincent et al. (US 20140160119) (Vincent) fail to suggest, disclose or teach individually or in combination to render obvious all of the claimed elements.
In particular Vincent discloses 
Currently amended) A method, comprising:
transmitting, by a processing system including a processor, first guidance information associated with a playback of a panoramic video at a user equipment;
receiving, by the processing system, feedback from the user equipment, wherein the feedback is based on the first guidance information; and
transmitting, by the processing system, second guidance information associated with the playback of the panoramic video at the user equipment in accordance with the feedback,
wherein the second guidance information is different from the first guidance information, wherein the second guidance information includes a specification of a reference marker associated with a current viewing direction, 
[0035] and [0079] As noted herein, the configuration information can include projection properties such as the yaw and the pitch of the highest slope in the panorama. As illustrated by FIG. 12, the panorama viewer can use the yaw and pitch of the direction of the steepest slope to constrain the viewport to the sinusoidal strip of the warped panorama. The rendering of the annotation elements in the viewport also can be modified to take into account the yaw and pitch information of the slope of the panorama. The spatial orientation of the lines/bars and arrows can be transformed based on the yaw and pitch information or, alternatively, can be estimated based on the relative yaw of the annotation and the yaw of the steepest slope. FIG. 13 illustrates the result of such processing of configuration information on the slope of a panorama. The panorama correctly places the vertical buildings in the panoramic image on the steeply-sloped street. Moreover, the line/bar (e.g., street line metadata) depicting the road is tilted at an angle which roughly matches the slope of the street. 
However, Vincent fails to disclose 
wherein the second guidance information includes a specification of a navigation direction and a navigation speed relative to the reference marker to arrive at a scene included in the panoramic video, an object included in the panoramic video, a region included in the panoramic video, or a combination thereof.
Therefore, claims 14 and 17 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422